Citation Nr: 0628900	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  03-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a rating higher than 40 percent for 
residuals of prostate cancer with prostatectomy. 

2. Entitlement to a rating higher than 10 percent for 
residuals of a left ankle sprain with synovitis and 
ligamentous laxity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1960 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the veteran failed to appear at a scheduled 
hearing before a Veterans Law Judge. 

This matter was previously before the Board in January 2006, 
when it was remanded for additional evidentiary development.  
As the requested development has been completed, no further 
action is required to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The residuals of prostate cancer include impotency, which is 
separately rated as loss of use of a creative organ, and the 
veteran has not sought a higher rating for impotency. 


FINDINGS OF FACT

1. Prostate cancer with prostatectomy is manifested by 
urinary incontinence, but does not require the wearing of 
absorbent materials, which must be changed more than 4 times 
per day.

2. The left ankle sprain with synovitis and ligamentous 
laxity is manifested by pain without limitation of motion or 
instability. 




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 40 percent for 
residuals of prostate cancer with prostatectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.115, Diagnostic Code 7528 (2006).

2. The criteria for a rating higher than 10 percent for 
residuals of a left ankle sprain with synovitis and 
ligamentous laxity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5020, 5271 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters dated in September 2002 and December 2003.  The 
notices included the type of evidence needed to substantiate 
the claims for increase, that is, evidence that the 
disabilities have gotten worse.  The veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit private medical records or 
with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  The notice included the 
general provision for the effective date of the claims, that 
is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degrees of disability assignable for 
the claims for increase were not provided, as the claims for 
increase are the issues on appeal, other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the ratings in the statement 
of the case as required by 38 U.S.C.A. § 7105(d).  Dingess at 
19 Vet.App. 490-92. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then 


readjudicated following the notice as evidenced by the 
supplemental statement of the case in March 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
VA examinations.  As there is no indication of the existence 
of additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claims.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 



Residuals of Prostate Cancer

By rating decision in April 1998, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7528.  In 
January 1999, the 100 percent rating was reduced to 40 
percent, which has remained in effect and unchanged since 
then.  The current claim for increase was received at the RO 
in June 2002.  

The residuals of prostate cancer are rated as 40 percent 
disabling under 38 C.F.R. § 4.115, Diagnostic Code 7528.  
Where there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Diagnostic Code 7528. 

In this case, the predominant residuals are associated with a 
voiding dysfunction. Under voiding dysfunction, the criteria 
for the next higher rating, 60 percent, are continual urinary 
leakage or stress incontinence, requiring the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times a day. 

Analysis 

On VA examination in January 2003, the examiner noted that 
after the veteran's prostatectomy the veteran experienced 
urinary incontinence and he wore an absorbent liner, which he 
changed two to three times a day.  On physical examination, 
there was no obvious loss of urine, but there was about a 
quarter-sized area of urine stain on the absorbent liner.  
The impression was mild urinary incontinence.

On VA examination in February 2006, the veteran described 
stress incontinence and he stated that he had to wear three 
to four absorbent pads per day.  The diagnosis was status 
post radical retropubic prostatectomy with residuals of 
stress incontinence. 

In the absence of evidence of recurrence or metastasis of 
prostate cancer, the disability is rated as a voiding 
dysfunction.  While the veteran reports urinary frequency as 
much as six times a day and four times a night, the 40 
percent rating is the maximum rating permissible for urinary 
frequency.

The criteria for the next higher rating, 60 percent, based on 
a voiding dysfunction are either continual urine leakage or 
stress incontinence, requiring the use of an appliance or the 
wearing of absorbent materials, which must be changed more 
than four times per day.  

On VA examinations in 2003 and 2006, the veteran stated that 
he used absorbent materials that he changed three to four 
times a day.  As there is no evidence that the veteran 
requires the use of absorbent materials, which must be 
changed more than 4 times per day, as is required for a 60 
percent rating, the preponderance of the evidence is against 
the claim for a rating higher than 40 percent.  
38 U.S.C.A. § 5107(b).

Left Ankle Sprain 

When evaluating a disability of the musculoskeletal system, 
functional loss due to pain, painful motion, weakness and 
excess fatigue are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. 4.59. 

Synovitis is rated as degenerative arthritis based on 
limitation of motion of the affected joint under the 
appropriate diagnostic code.  38 C.F.R. 4.71a, Diagnostic 
Code 5020.  

Normal motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate II.

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate. 38 C.F.R. 
4.71a, Diagnostic Code 5271.

Analysis 

On VA examination in January 2003, the veteran complained of 
continuous left ankle pain with weakness, stiffness, 
fatigability, and swelling after working for about five to 
six hours.  He denied any heat, redness, giving way, locking, 
or lack of endurance.  He described periods of flare-up with 
mild to moderate severity with a frequency of two to three 
times a week and duration of less than 15 to 20 minutes, 
precipitating by prolonged standing and running 100 yards.  
It was noted that the veteran did not use a crutch, brace, 
cane or corrective shoe.  There was no history of ankle 
surgery. There were no episodes of dislocation or recurrent 
subluxation. 

On physical examination, dorsiflexion of the left ankle was 
from zero to 15 degrees and plantar flexion was from zero to 
30 degrees. There was no pain on motion.   During a flare-up, 
the examiner estimated that the veteran would have an 
additional five to ten degrees limitation of movement due to 
pain, fatigue, weakness, and lack of endurance, but the most 
prominent symptom was pain.  There was no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Left ankle functional limitation on standing was 20-30 
minutes, and walking one-half-mile to one mile.  There were 
no calluses.  There was no break down or unusual shoe wear 
pattern.  There was no ankylosis.  X-rays revealed mild 
degenerative changes and no acute process. 

On examination by a private physician in June 2003, the 
veteran complained of left ankle pain.  The pertinent 
findings were 2+ edema around the left ankle and knee with 
decreased dorsiflexion of the foot and 5/5 muscle strength.  
The assessment was a painful joint. 

On VA examination in February 2006, the veteran complained of 
episodes of left ankle pain that would occur every two to 
three months, lasting for as long as four minutes with the 
last episode occurring about a week earlier.  It was noted 
that the pain was not associated with swelling, instability, 
or limited motion.  It was further noted that the veteran was 
able to walk in an unrestricted fashion and that the left 
ankle condition was stable without flare-up.  It was reported 
that the veteran did not use a crutch, brace, cane, or 
special shoe and that he worked without restrictions.  

Physical examination revealed that the veteran walked with a 
brisk normal gait, requiring no cane, brace or assistive 
device.  He easily walked on his heels and toes.  His shoes 
had normal wear patterns.  The left ankle had an active 
normal pain-free range of motion with dorsiflexion to 20 
degrees and plantar flexion to 45 degrees without pain.  
There was no swelling, effusion, instability, tenderness, or 
guarded movement.  There was no ankylosis.  X-rays revealed a 
well-healed fracture of the distal fibula.  

The examiner reported that the left ankle examination 
revealed a normal left ankle without evidence of synovitis, 
tendonitis, or ligamentous laxity; that range of motion was 
normal with no flare-ups; that the DeLuca evaluation was 
negative; and that there was no apparent additional 
functional impairment following repetitive use. 

The left ankle disability including synovitis and ligamentous 
laxity is rated on the basis of limitation of motion, which 
includes any functional loss due pain, painful motion, 
weakness, or fatigue.  

The criterion for the next higher rating, 20 percent, under 
Diagnostic Code 5271 is marked limitation of motion.  Normal 
motion of the ankle is from 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  

After two VA examinations, the most prominent symptom is 
pain.  In 2003, dorsiflexion of the left ankle was from zero 
to 15 degrees and plantar flexion was from zero to 30 
degrees, and in 2006, range of motion was normal with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
The limitation of motion demonstrated in 2003 was not shown 
in 2006.  

Reconciling the two reports, considering any functional loss 
due to pain, the Board finds that there is no evidence of 
mechanical deficit or evidence of functional impairment 
following repetitive use except for the compliant of pain 
that more nearly approximates marked limitation of motion of 
the ankle.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.  

Overall, the symptoms and manifestations of the left ankle 
disability are encompassed in the current rating of 10 
percent.  As the preponderance of the evidence is against the 
claim for increase, the benefit-of-the doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 40 percent for residuals of prostate 
cancer with prostatectomy is denied.

A rating higher than 10 percent for residuals of a left ankle 
sprain with synovitis and ligamentous laxity is denied.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


